DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Status
Applicant’s election of group I, claims 20-25 in the reply filed on 5/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-21, 24, and 26-28 are currently pending.
Claims 26-28 are withdrawn as directed to non-elected inventions effectively without traverse in the response dated 5/4/21. 
Claims 20-21, and 24 are elected and examined on the merits. 
Claims 20 and 24 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.
Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. For example, “derived from a human liver stem cell (HLSC)” does not appear to confer any structural differences on the resultant product. In other words, it does not appear that any structural differences occur when creating the cell structure with HLSC, that do not occur if an embryonic, induced pluripotent stem cell, or other cell source were used. Thus, this limitation is not considered in the patentability analysis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al (Islet-like cell aggregates generated from human adipose tissue derived stem cells ameliorate experimental diabetes in mice. PLoS One, Vol. 6, No. 6 (2011) e20615., cited on IDS dated 11/29/18, hereinafter Chandra). 
Chandra discloses methods of differentiating human adipose tissue stem cells (ASCs) into islet-like cell aggregates (ICAs) (Abstract). The cells contained within the aggregates demonstrate expression of the transcription factors PDX-1, NgN3, C-peptide, and Glut-2 at levels comparable to 12 week old human fetal pancreas (Pancreatic endoderm differentiation of ICAs derived from h-ASCs, Figs. 5, 7). The aggregates also showed enhanced transcript levels of insulin, glucagon, somatostatin, pancreatic . 
Response to Arguments
Applicant's arguments dated 9/7/21 have been fully considered but are not persuasive as explained in detail below. 
Claim(s) 20-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra.
Applicant argues that the present claims require that the spheroid is differentiated from a human liver stem cell (HLSC) as opposed to the ASCs of Chandra (Response p5). Applicant argues that no evidence of record indicates that cell structures differentiated from ASCs are identical to cell structures differentiated from HLSCs (Response p5). 
As noted in the section above on claim interpretation, applicant’s claims are directed to a composition, not a method. As per MPEP § 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps… Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference” (emphasis added). Chandra appears to disclose a structure which is identical to applicant’s claimed structure. As applicant has advanced no evidence to demonstrate any structural differences arising from differentiating from HLSCs applicant’s arguments are considered specious. 
Applicant argues that the cell aggregates of Figure 7 of Chandra do not express all of the claimed pancreatic hormones and markers; that alternative embodiments demonstrate expression of the claimed pancreatic hormones and markers (Response p5-6). 
In response, the examiner respectfully disagrees. Chandra discloses a single method for differentiating ASCs to ICAs; there are no alternative embodiments disclosed (See In vitro differentiation 
Applicant argues that the claimed spheroid is differentiated using a particular differentiation method, which completely differs from that as disclosed in Chandra (Response p6-7). 
As discussed in detail above, applicant’s claims are directed to a composition not a method. The method of making is completely irrelevant, unless and until applicant provides objective evidence demonstrating the criticality of the product-by-process methods steps in producing a nonobvious difference in the resultant composition. See MPEP § 2113. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632